Title: To James Madison from George Davis, 8 April 1804 (Abstract)
From: Davis, George
To: Madison, James


8 April 1804, Tunis. “On the evening of the 3d. Inst. anchored in the road of the Gouletta, the U. States Frigate Constitution Commodore Preble, in company with the U. S. Brig Syren; in the morning, while at the Gouletta, I recd. a note from the Commodore, informing, that it was not his intention to make any delay at Tunis; the sole object of his visit, being to learn how our affairs stood with this Regency; and requesting that I would come on board as soon as possible. I had the pleasure of seeing him the same evening—and in the course of conversation, stated the many difficulties with which I have been incumbered in consequence of the delay in closing the affair of the Tunisian property, captured and sold, by Commodore Morris; and of the necessity of a written reply to the Bey’s letter; I also stated, that his visit must unquestionably produce some difficulty, that if he, or any of his officers, should come on shore they would be detained, untill payment was made for the Captured goods in question; and that if he should remain on board, His Excellency, would feel particularly wounded at the neglect, and probably attribute it to the real cause—that I felt it my duty to state these circumstances, which his Judgement was to correct, or avoid. He concluded to plead indisposition, and pressing affairs; and to write the same to the Bey—a Copy of his letter, I have the honor to enclose you.
“On the 6th. was at Bardo; delivered the Commodore’s letter to the Sapatapa, and acquainted him with its contents; who left me for nearly half an hour, when the Bey requested I would wait on him. Immediately on entering, His Excy. demanded if the Admiral, was coming on Shore—I informed him, no. ‘What, says he, I imagined that You had already paid for the property of my Subjects, which You unjustly hold, or I should have taken measures, which would insure their payment. The Admiral, however is here, let the money, or goods be sent tomorrow.’ I informed the Bey, that the Commodore, had spoken on that subject in the letter, which he had the honor to address to His Excy. ‘I will not open his letter, before my subjects are Satisfied; who wish to hear no more excuses for being robbed.’ I told His Excellency, that Commode. Morris, who made the capture, had returned to the U. States; and that Commodore Preble, who was unacquainted with any of the circumstances, could by no means feel himself authorized to settle the demand; but that the proper character would very shortly be here, when ample Justice should be done. ‘Speak with more reason—one Commodore takes my property, and sells it; makes me promises of restitution, which he never performs—a new one arrives, who knows nothing of the affair; and the one, who will succeed him, must certainly know less. I know nothing of Your old, or new Commodore—it is not these I am to seek: it is the flag that plunders me. You say, he has not the power to make me restitution; then I must assume the authority of capturing Your Vessels, and paying myself; but let us not discuss this subject any farther—it will only lead to warm remarks, which may have consequences I wish to avoid; apprize the Admiral, that the affair must be closed before he leaves the harbour—his answer will guide my conduct.’ I begged His Excy. to permit me to state once more the position of Commodore Preble; and endeavoured to shew, that it was not his business, or even in his power to make any arrangements for the payment of His Excellency’s claim—that a Vessel had already been sent for the Consul Genl. Lear, who was daily expected here, when the affair should be settled to his satisfaction. ‘I have already told you, that I will be fooled no longer, nor permit such outrages on the rights of my Subjects while I have the power to protect them—if the old Admiral, or the new one, or the Consul Genl., to all of whom, you say, the circumstance has been stated, were reflecting men, they would neither for so trifling a Sum place you in the unpleasant situation of hearing incessant complaints, or force me to take any measures that may interrupt the harmony which exists between the two Governments. You, however have only to learn the Admiral’s decision, and acquaint me of it.’ Took my leave.
“I immediately dispatched the Drogerman with the annexed letter to Commodore Preble.
“The following morning recd. the enclosed reply, and went immediately to Bardo, in order to seek some means of obtaining a farther delay. Waited on the Sapatapa, to whom I again communicated the impossibility of Commode. Preble’s taking any measures farther than he had already done for the settlement of His Excy.’s claim—he observed, that his Master had strong Suspicions that it was our intention to force him into a war; that altho’ his demand was most just, and for a trifling Sum, His Excy. would nevertheless prosecute the affair with as much rigour as if it was for millions, that nothing, but his particular friendship for me, could have induced his Master to permit so unjust a procrastination—that he would still give me another proof of his friendship by delaying the payment Six weeks. I assured the Sapa., that no delay should be made, after the arrival of Consul Lear. Was sent for by the Bey, who told me he had yesterday read the Admiral’s letter—that he had but one remark to make, after which I could finish the business in question with his Minister. ‘Altho’ it is a want of respect, and a suspicion of hostilities for a Commander of a Vessel of war, to anchor in my ports, without waiting on me on Shore, I nevertheless accept the apology given me; but trust it will not be repeated on any other occasion. The Admiral, informs me in his letter, that the Consul at Algiers, is the Consul Genl. for Barbary, and fully empowered by Yr. Govt. to settle all difficulties with me, and that he will shortly be here. With respect to Yr. orders in relation to the Consul at Algiers, or his title, or authority, I have nothing to do, and do not wish to be informed; I have only to apprize you now, and beg that it may be communicated to the Admiral, as well as the Consul, in order, that no difficulties may be made hereafter; that I will not receive him in my Regency, as one authorized to transact public affairs with me, and that I will have no conversation or negociation of any kind, with any other person than Yourself. I know no other for the Consul—he may visit me as the Consul for Algs.; but must not interfeare in the affairs of this Regency.’ I wished to make a remark; but was interrupted by the Bey, who said, he was administering Justice, and too much engaged to enter into conversation—that he had no other communication to make, and if I wished to talk farther, I might come on another day.”
